Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3, 13 and 15-19 are objected to because all these claims recite the term “API”. Claim 1, lines 6, 8 and 11, Claim 2, lines 1 and 3, Claim 3, lines 6-8, Claim 13, lines 3, 4, 6 and 9, Claim 15, lines 2-4, Claim 16, lines 1 and 3, Claim 17, lines 8, 10 and 13, Claim 18, lines 2-3 and Claim 19, lines 6-8. This (i.e., API) acronyms term is not defined in the claims at least for the first time but, any abbreviation or shortened representations of a term should be spelled out completely upon its first use in each claim branch. However, for the examination purpose, the Examiner has considered this term (API) in lights of the Applicant’s specification Para. [0004] as “API” (i.e., application programming interface). Appropriate correction is required.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 11/04/2020 and 04/20/2022 have been considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 8, 9, 13 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17/130,771 hereinafter co-pending ‘771  in view of Fetvadjiev et al. (US. Pub. No. 2018/0183762 A1, hereinafter Fetvadjiev).
         Although, the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application ‘771 claims limitation recites all the limitations of instant application by using different wordings except for the limitation of “the cloud computing management software creates at least one virtual machine by executing the first API call and at least one virtual disk by executing the second API call.”

Independent claims 1, 13 and 17

Regarding claim 1.
 For example, co-pending application ‘771 of claim 1 recites “a method of collecting and reporting inventory of resources deployed in a first data center to a central orchestrator that is tracking inventory of resources deployed across a plurality of data centers, wherein the first data center is one of the plurality of data centers and includes hardware resources, a virtualization management server that is running a virtualization management software to provision virtual resources from the hardware resources, and a cloud management server running a cloud computing management software to provision the virtual resources for a plurality of tenants of the first data center, said method comprising: this limitation is equivalent to the instant application limitation of claim 1 (“a method of deploying a virtual network function of a network service in a data center having a cloud management server running a cloud computing management software to provision virtual infrastructure resources of the data center to at least one tenant, said method comprising”):     
in response to an inventory request from the central orchestrator, a first API call to the virtualization management software to collect first inventory of virtual resources deployed in the first data center and a second API call to the cloud computing management software to collect second inventory of virtual resources deployed in the first data center; this limitation is equivalent to the instant application limitation of claim 1 (“in response to external commands received at the data center to deploy a virtual network function, generating at least first and second API calls to the cloud computing management software”);
executing a first API call to the virtualization management software to collect first inventory of virtual resources deployed in the first data center and a second API call to the cloud computing management software to collect second inventory of virtual resources deployed in the first data center; this limitation is equivalent to the instant application limitation of claim 1 (“executing at least the first and second API calls by the cloud computing management software to deploy the virtual network function”). storing the first inventory and the second inventory; and in response to an inventory request from the central orchestrator, initially sending a subset of the stored first inventory and the stored second inventory to the central orchestrator in accordance with parameters included in the inventory request, and thereafter sending updates to the subset to the central orchestrator periodically. But, claim 1 of the co-pending application ‘771 fails to teach “wherein the cloud computing management software creates at least one virtual machine by executing the first API call and at least one virtual disk by executing the second API call”. 
However, Fetvadjiev teaches in Figs. 2 and 3 and Para. [0028] and [0032] a cloud data center 204 includes set of APIs 220 (i.e., note that a set of APIs includes multiple APIs and therefore, the set of APIs include a first and second API calls) and having workflows 222. A workflow 222 is a series of actions and decisions to be executed in connection with VMs 218. For example, a user may access an API 220 for carrying out a workflow 222 of publishing an event to event queue 226 and a user transmits a request to a cloud data center 204 so that the cloud data center generate API parameters 232 and further teaches in Para. [0012] about executable instructions such as, virtual disks, configurations, and other data, to be stored and retrieved the virtual disk. 
 It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify the teachings of Fetvadjiev into the co-pending application ‘771 in order to perform the same function and achieve the same predictable results in a data center of a virtual network function.
         Regarding claims 13 and 17.
Similarly, claims 13 and 17 incorporate substantively all the limitations of independent claim 1 of the instant application and are rejected under a non-statutory double patenting ground in the same rationale.

Regarding claim 6.
        The co-pending application ‘771 limitations of claim 9 recites “wherein the data centers include a first number of core data centers, a second number of regional data centers, and a third number of edge data centers, the first number being less than the second number and the third number being greater than the second number by at least one order of magnitude.” This limitation is equivalent to the instant application limitation of claim 6 (“wherein the data center is one of a plurality of data centers that include a first number of core data centers, a second number of regional data centers, and a third number of edge data centers, and the first number is less than the second number and the third number is greater than the second number by at least one order of magnitude.”).
Regarding claim 8.
       The co-pending application’771 limitation of claim 1 recites “wherein the first data center is one of the plurality of data centers and includes hardware resources, a virtualization management server that is running a virtualization management software to provision virtual resources from the hardware resources” This limitation is equivalent to the instant application limitation of claim 8 (“wherein the data center includes a virtualization management server that is running a virtualization management software to provision the virtual infrastructure resources of the data center from the hardware resources.”).
Regarding claim 9.
        The co-pending application’771 limitation of claim 1 recites “a cloud management server running a cloud computing management software to provision the virtual resources for a plurality of tenants of the first data center.” This limitation is equivalent to the instant application limitation of claim 9 (“wherein the cloud computing management software is executed to provision virtual infrastructure resources of the data center for a plurality of tenants.”).

Claims 2 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of co-pending ‘771  in view of Fetvadjiev further in view of Deodhar.

Regarding claim 2.
The co-pending application ‘771 of claim 6 in view of Deodhar teaches “wherein the first and second API calls cause the virtualization management software and the cloud computing management software, respectively, to send notifications of changes to the first inventory and the second inventory, respectively” and further Deodhar teaches in Para. [0016]-[0017] about various APIs (i.e., one of the APIs is equivalent to the third API call)  This limitation is equivalent to the instant application limitation of claim 2 (“wherein said at least first and second API calls include a third API call and the cloud computing management software creates at least one virtual network by executing the third API call.”). 
     It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify the teachings of Deodhar by providing various API call into the co-pending application ‘771 in order to make different API call so that the system can create a virtual network in efficient manner.  
Regarding claim 3.
The co-pending application ‘771 limitations of claims 1 and 3 in view of Fetvadjiev further in view of Deodhar teaches “wherein the first data center is one of the plurality of data centers and includes hardware resources, a virtualization management server that is running a virtualization management software to provision virtual resources from the hardware resources, and a cloud management server running a cloud computing management software to provision the virtual resources for a plurality of tenants of the first data center, said method comprising: executing a first API call to the virtualization management software to collect first inventory of virtual resources deployed in the first data center and a second API call to the cloud computing management software to collect second inventory of virtual resources deployed in the first data center” and claim 3 “wherein the virtual resources include virtual machines that implement virtual network functions of a network service, and a virtual network that connects the virtual machines.” Further, Deodhar teaches in Para. [0016] virtual disks). these limitations are equivalent to the instant application limitation of claim 3 (“wherein the commands include commands to create a first number of virtual machines, a second number of virtual disks, and a third number of virtual networks, and connectivity information specifying connectivity between the virtual machines, and the virtual infrastructure resources of the data center include at least one virtual machine executing a first service to generate the first API call from the command to create the first number of virtual machines, a second service to generate the second API call from the command to create the second number of virtual disks, and a third service to generate the third API call from the command to create the third number of virtual networks.”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify the teachings of Fetvadjiev in view of Deodhar into the co-pending application ‘771 to perform the same function and achieve the same predictable results within a data center in a virtual network function.

Claims 4 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over co-pending ‘771  in view of Coady et al. (US. Pub. No. 2019/0347127 A1, hereinafter Coady).
Regarding claim 4.
The co-pending application ‘771 claims limitations fail to teach the instant application limitation of claim 4 “wherein the first, second, and third services are executed within a single virtual machine.”  
However, Coady teaches the instant application limitation of claim 4 “wherein the first, second, and third services are executed within a single virtual machine.” Coady Para. [0019] and Para. [0024] one or more of the services (i.e., first, second and third services) executed by the virtual machine (i.e., a single virtual machine).
       It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Coady by including a method of executing one or more services execution in a virtual machine into the co-pending application ‘771 in order to maintain both the virtual machine environments and the containerized environments, which reduces and mitigates risks.
Regarding claim 5.
The co-pending application ‘771 claims limitations fail to teach the instant application limitation of claim 5 “wherein the first, second, and third services are executed within respective containers that are provisioned in the single virtual machine”.
         However, Coady teaches “wherein the first, second, and third services are executed within respective containers that are provisioned in the single virtual machine” Coady teaches in [Abstract], Figs. 4-6 and Para. [0077], Para. [0075] and [0019] determining that computer code of a first process of the set of candidate processes is executable within a container supported by a first container image of the plurality of container images; and terminating the first process of the set of processes executed by the virtual machine.
     It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify the teachings of Fetvadjiev by including a method of generating API parameters in a cloud data center 204 which includes set of APIs 220 (i.e., note that a set of APIs includes multiple APIs and therefore, the set of APIs include a first and second API calls) to perform the same function and achieve the same predictable results within a data center in a virtual network function.

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of the co-pending application 17/089,021 hereinafter co-pending ‘021. 
Regarding claim 7.
      The co-pending application ‘021 limitations of claim 8 recites “wherein the data centers each include hardware resources from which the virtual infrastructure resources are provisioned, and the data center is one of the edge data centers and include hardware resources installed at an edge data center location and mounted on a plurality of radio towers”. This limitation is equivalent to the instant application limitation of claim 7 (“wherein the data centers each include hardware resources from which the virtual infrastructure resources are provisioned, and the data center is one of the edge data centers and include hardware resources installed at an edge data center location and mounted on a plurality of radio towers.”).
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the co-pending ‘771 in view of Hiltunen et al. (US. Pub.. No. 2019/0364116 A1, hereinafter Hiltunen).
Regarding claim 10.
        The co-pending applications ‘771 claims limitations fail to teach the instant application limitation of claim 10 “wherein the commands to deploy the virtual network function specify a location from which configuration information for the virtual network function is to be retrieved.”
    However, Hiltunen teaches wherein the commands to deploy the virtual network function specify a location from which configuration information for the virtual network function is to be retrieved (Hiltunen teaches in Para. [0037] and Para. [0049] active and available inventory (AAI) s used to retrieve existing VNF instances that can be used to home a demand and VNF instances, the data subsystem 106 also retrieves the location information) and the type of the VNF, status fields of the candidate, country, etc.). The homing service controller 162 uses the homing service data 166 to retrieve the candidates using appropriate queries to the inventory provider systems.
     It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify the teachings of Hiltunen into the co-pending application ‘771 in order to perform a location based configuration to provide a better service to users. 
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the co-pending ‘771 in view of Deodhar further in view of Hiltunen.
Regarding claim 11.
The co-pending applications ‘771 claims limitations fail to teach the instant application limitation of claim 11 “retrieving the configuration information for the virtual network function from the specified location; and configuring said at least one virtual machine and said at least one virtual disk according to the retrieved configuration.” 
     However, Deodhar in view of Hiltunen teaches retrieving the configuration information for the virtual network function from the specified location; and configuring said at least one virtual machine and said at least one virtual disk according to the retrieved configuration (Deodhar teaches in Para. [0016] virtual disks and Hiltunen also teaches in Para. [0037] and Para. [0049] about the retrieving the virtual network function. 
    It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify the teachings of Deodhar in view of Hiltunen into the teachings of the co-pending application ‘771 to perform the same function and achieve the same predictable results within a data center in a virtual network function.
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the co-pending ‘771 in view of Fetvadjiev further in view of Hiltunen and further in view of Le et al. (US. Pub. No. 2012/0265959 A1, hereinafter Le).
Regarding claim 12.
The co-pending applications ‘771 claims limitations fail to teach the instant application limitation of claim 12 “after complete deployment of the virtual network function and operation thereof, retrieving updated configuration information for the virtual network function from the specified location and reconfiguring said at least one virtual machine and said at least one virtual disk according to the retrieved updated configuration.” 
       However, Fetvadjiev in view of Hiltunen further in view of Le teaches after complete deployment of the virtual network function and operation thereof, retrieving updated configuration information for the virtual network function from the specified location and reconfiguring said at least one virtual machine and said at least one virtual disk according to the retrieved updated configuration (Fetvadjiev teaches in Para. [0017] it is recognized that hardware resources 160 of cloud data center 150 may in fact be distributed across multiple data centers in different locations and Hiltunen also teaches in Para. [0037] and Para. [0049] and further, Le teaches in Para. [0285]-[0286] about the reconfiguration after deployment and modifications for reconfiguration can be made directly on the destination files after they are copied from the source, but before closing the network connection and then a separate loop-back mount step is needed after the image is deployed and further an image can be created using one of two methods. The first and most straightforward method is to use a virtual machine to create an image. Hiltunen also teaches in Para. [0037] and Para. [0049] about the retrieving the virtual network function. It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify the teachings of Fetvadjiev in view of Hiltunen further in view of Le into the co-pending application ‘771 to perform the same function and achieve the same predictable results within a data center in a virtual network function. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. (Note that: at the time of the Examination, the parent co-pending applications ‘981 and ‘021 have not been issued).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following have been interpreted under 35 U.S.C. 112(f) based on the three prong test
analysis to each limitations.
        For example, claim 13, “a control plane…configured to receive a set of commands…” 
      Claim 13 recites “a control plane” invokes 112 (f) because they use a generic placeholder “plane” coupled with functional language “to receive” and it is not modified by sufficiently definite structure or material to perform the claim functions as required in MPEP 2181 (1). Also, one of ordinary skill in the art would not recognize a definite structure in the claim element pod management controller. Therefore, based on the three prong test analysis this limitation invokes 112 (f). 
       Because this claim 1 limitation recites “a control plane…configured to receive …” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the
specification as performing the claimed function, and equivalents thereof.
        A review of the specification shows that the following appear to be the corresponding
structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth
paragraph limitations: Fig. 3 and Para. [0036] to perform the cited function for example, “to receive the set of generic commands”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 13, 14 and 16-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Fetvadjiev et al. (US. Pub. No. 2018/0183762 A1, hereinafter Fetvadjiev) in view of Deodhar et al. (US. Pub. No. 2018/0157513 A1, hereinafter Deodhar).
Regarding claim 1.
           Fetvadjiev teaches a method of deploying a virtual network function of a network service in a data center having a cloud management server running a cloud computing management software to provision virtual infrastructure resources of the data center to at least one tenant (Fetvadjiev teaches in Figs. 1 &2, and Para. [0020]-[0023] a simple connection between private data center and cloud data center to perform deployment of virtual network services for each tenant (i.e., at least one tenant) is disclosed. See also, Figs. 2 & 3, Para. [0028] and [0032]), said method comprising: 
        in response to external commands received at the data center to deploy a virtual network function, generating at least first and second API calls to the cloud computing management software (note that a set of APIs 220 indicates more than two APIs. In this case, the set of APIs 220 of Fig. 2 includes at least the claimed first and second API calls. Fetvadjiev teaches in Figs. 2 and Para. [0028] the set of APIs 220 (i.e., at least first and second API) having a workflow 222 and a cloud data center 204 which receives API commands from private data center 202 (i.e., external commands) a deployment of a virtual events in response to a failover of a (VM) virtual machine via event queue 226 and further teaches that the cloud data center 204 includes a set of APIs 220 (i.e., first and second APIs calls) and may generates API parameters 232 on the cloud side as disclosed in Para. [0032]); and 
        executing at least the first and second API calls by the cloud computing management software to deploy the virtual network function (Fetvadjiev teaches in para. [0028] that the cloud data center 204 includes a set of APIs 220 (i.e., first and second APIs) and API command 230 may be indicative of the APIs necessary for carrying out event 228. API parameters 232 are typically the compute requirements for executing the specific API command 230 and further the execution of API performed in connection with VMs 218 (i.e., the other API which is the second API call executed and performed in a VMs 218). For example, a user may access an API 220 for carrying out a workflow 222 of publishing an event to event queue 226 and further, Fetvadjiev teaches in Para. [0020] a cloud data center 150 of Fig.1 which is functionally equivalent to cloud data center 204 of Fig. 2 may include a cloud director 152 (e.g., run in one or more virtual machines) that manages allocation of virtual computing resources to an enterprise for deploying applications. Cloud director 152 may be accessible to users via a REST (Representational State Transfer) API (Application Programming Interface) or any other client-server communication protocol), but Fetvadjiev does not explicitly teach wherein the cloud computing management software creates at least one virtual machine by executing the first API call and at least one virtual disk by executing the second API call.
       However, Deodhar teaches wherein the cloud computing management software creates at least one virtual machine by executing the first API call and at least one virtual disk by executing the second API call (Deodhar teaches in Para. [0016]-[0017] about various APIs and entities, including software and hardware entities. As an example, and not by way of limitation, entities may include virtual networks and virtual disks. One approach may be to provide various APIs that support different kinds of identifiers. For example, a management service for the virtualization environment may implement various APIs to provide the CPU utilization of a physical node). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Deodhar by including various APIs to initiate a virtual network and virtual disks within a virtualization environment ([0016]-[0017]) into the teachings of Fetvadjiev invention. One would have been motivated to do so since using two or more APIs calls in a cloud management system become essential tools in the development of software applications as they speed the creation process of virtual machines and virtual disk and further they efficiently provide initial building blocks when creating a program in a cloud computing system. 
Regarding claim 2. 
          Fetvadjiev in view of Deodhar further teaches wherein said at least first and second API calls include a third API call a third API call and the cloud computing management software creates at least one virtual network by executing the third API call (Fetvadjiev teaches in Fig. 3 and Para. [0032]-[0034] about execution of APIs and at sub-step 309, cloud data center 204 publishes the event in the context of the pairing associated with the involved API resource, i.e. replicated VM 218 and further Deodhar teaches in Para. [0016]-[0017] about various APIs (i.e., one of the APIs is equivalent to the third API call) and entities may include virtual machines, and virtual networks and from a user perspective, it may be desirable for a user to be able to identify an entity using various entity identifiers to, for example, make application programming interface (API) calls that reference the entity). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Deodhar by including various APIs to initiate a virtual network and virtual disks within a virtualization environment ([0016]-[0017]) into the teachings of Fetvadjiev invention. One would have been motivated to do so in order to the API process the first request according to the determined type of context-specific identifier, and based on a mapping from the context-specific identifier to a unique identifier associated with the virtualization environment element and thus helps to allow the use of a single API to receive requests using heterogeneous identifiers. Allows a virtualization system to access and utilize a local storage for faster input/output (I/O) performance.
Regarding claim 3. 
        Fetvadjiev in view of Deodhar further teaches wherein the commands include commands to create a first number of virtual machines (Fetvadjiev teaches in Para. [0013] multiple virtual machines 120.sub.1 to 120.sub.N (collectively referred to as VMs 120) that run concurrently on the same hosts), a second number of virtual disks (Deodhar teaches in Para. [0016] virtual disks), and a third number of virtual networks, and connectivity information specifying connectivity between the virtual machines (Fetvadjiev teaches in Para. [0022] one or more virtual networks 182 used to communicate between VMs 172 and managed by at least one networking gateway component (e.g., gateway 184), as well as one or more isolated internal networks 186 not connected to gateway 184. Gateway 184 (e.g., executing as a virtual appliance) is configured to provide VMs 172 and other components in cloud computing environment 170 with connectivity to external network 140 (e.g., Internet)), and the virtual infrastructure resources of the data center include at least one virtual machine executing a first service to generate the first API call from the command to create the first number of virtual machines, a second service to generate the second API call from the command to create the second number of virtual disks, and a third service to generate the third API call from the command to create the third number of virtual networks (Fetvadjiev teaches in Para. [0012]-[0013] cloud data center and virtual disks, multiple virtual machines 120.sub.1 to 120.sub.N and further in Para. [0020] a cloud data center 150  of Fig. 1 which is equivalent to cloud data center 204 of Fig.2 performs the execution of APIs as disclosed in Fig. 3 and Para. [0031]-[0036] and further Deodhar teaches in Para. [0025] client 210 may be a user that generates an API call through a user interface, such as a graphical user interface (GUI), a command line interface, a script, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Deodhar by including various APIs to initiate a virtual network and virtual disks within a virtualization environment ([0016]-[0017]) into the teachings of Fetvadjiev invention. One would have been motivated to do so in order to an API performs polymorphic identification of entities in a virtualization environment, so that the API can be called using multiple types of identifiers that sends an API request using an identifier type, an interceptor/transformer that transforms the identifier type to a unique identifier, and a server that fulfills the request in an efficient manner. 
Regarding claims 13 and 17.
Claims 13 and 17 incorporate substantively all the limitation of claim 1 in a control data plane and non-transitory computer readable storage medium form and are rejected under the same rationale. Furthermore, regarding the claim limitation of a control data plane and non-transitory computer readable storage medium, Fetvadjiev in view of Deodhar teaches in Para. [0020] and claim 8 and Para. [0038]-[0039].
Regarding claim 14. 
           Fetvadjiev further teach a virtualization management server configured with a virtualization management software to provision virtual compute, storage and network resources from physical hardware resources of the data center, wherein the cloud computing management software partitions the compute, storage and network resources to different tenants of the data center. (Fetvadjiev teaches in Para. [0017]-[0018] cloud data center 150 which is functionally equivalent to cloud data center 204 of Fig. 2 is configured to dynamically provide an enterprise (or users of an enterprise) with one or more virtual data centers 170 in which a user may provision VMs 120, deploy multi-tier applications on VMs 120 as part of a multi-tenant (i.e., a plurality of tenants) cloud service with logically isolated virtualized computing resources on a shared physical infrastructure).
Regarding claims 16 and 18.
Claims 16 and 18 incorporate substantively all the limitation of claim 2 in a control data plane and non-transitory computer readable storage medium form and are rejected under the same rationale. Furthermore, regarding the claim limitation of a control data plane and non-transitory computer readable storage medium, Fetvadjiev in view of Deodhar teaches in Para. [0020] and claim 8 and Para. [0038]-[0039].
Regarding claim 19.
Claim 19 incorporates substantively all the limitation of claim 3 in non-transitory computer readable storage medium form and is rejected under the same rationale. Furthermore, regarding the claim limitation of non-transitory computer readable storage medium, Deodhar teaches in claim 8 and Para. [0038]-[0039].

Claims 4, 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fetvadjiev in view of Deodhar further in view of Coady et al. (US. Pub. No. 2019/0347127 A1, hereinafter Coady). 

Regarding claim 4. Fetvadjiev further in view of Deodhar teaches the method of claim 3.
           Fetvadjiev in view of Deodhar does not explicitly teach wherein the first, second, and third services are executed within a single virtual machine. 
            However, Coady teaches wherein the first, second, and third services are executed within a single virtual machine (Coady Para. [0019] and Para. [0024] one or more of the services (i.e., first, second and third services) executed by the virtual machine (i.e., a single virtual machine). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Coady by including different services in a virtual machine (i.e., single virtual machine) ([0019] and [0014]) into the teachings of Fetvadjiev further in view of Deodhar invention. One would have been motivated to do so in order to the virtual component allow for a customizable way to maintain both the virtual machine environments and the containerized environments, which reduces and mitigates risks in an efficient manner.
Regarding claim 5. 
       Coady teaches wherein the first, second, and third services are executed within respective containers that are provisioned in the single virtual machine (Coady teaches in [Abstract], Figs. 4-6 and Para. [0019] one or more container images may collectively include one or more of the services executed by the virtual machine. See also, Para. [0075] and [0077]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Coady by including different services in a virtual machine (i.e., single virtual machine) ([0019] and [0014]) into the teachings of Fetvadjiev further in view of Deodhar invention. One would have been motivated to do so in order to the set of processes executed by the virtual machine are analyzed in view of multiple rules including a first rule defining interdependencies between processes in the set of processes executed by the virtual machine. A set of candidate processes is determined for building multiple container images. Multiple container images are built in view of the set of candidate processes and the data of the virtual machine in an efficient manner. 
Regarding claim 20.
Claim 20 incorporates substantively all the limitation of claim 5 in non-transitory computer readable storage medium form and is rejected under the same rationale. Furthermore, regarding the claim limitation of non-transitory computer readable storage medium, Deodhar teaches in claim 8 and Para. [0038]-[0039].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fetvadjiev in view of Deodhar further in view of Boldyrev et al. (US. Pub. No. 2014/0006411 A1, hereinafter Boldyrev). 

Regarding claim 6. Fetvadjiev in view of Deodhar teaches the method of claim 1.
           Fetvadjiev in view of Deodhar does not explicitly teach wherein the data center is one of a plurality of data centers that include a first number of core data centers, a second number of regional data centers, and a third number of edge data centers, and the first number is less than the second number and the third number is greater than the second number by at least one order of magnitude.
         However, Boldyrev teaches wherein the data center is one of a plurality of data centers that include a first number of core data centers, a second number of regional data centers, and a third number of edge data centers, and the first number is less than the second number and the third number is greater than the second number by at least one order of magnitude (Boldyrev teaches in Fig. 6 and Para. [0106] various level of data centers the core, regional and edge data centers or data layers…). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Boldyrev by including different data centers (Fig.6 and [0106]) into the teachings of Fetvadjiev further in view of Deodhar invention. One would have been motivated to do so in order to the dynamic ordered tree structures and transition tree structures are enabled to facilitate efficient querying and accessing of data stored in large data system. The operational efficiency of the large data stores is improved. The multilevel of data effectively and efficiently streamlines the search process by minimizing and preventing the queries from going all the way to the core data centers.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fetvadjiev in view of Deodhar in view of Boldyrev further in view of Noriega et al. (US. Pub. No. 2018/0007737 A1, hereinafter Noriega).
Regarding claim 7. Fetvadjiev in view of Deodhar further in view of Boldyrev teaches the method of claim 6.
           Boldyrev further teaches wherein the data centers each include hardware resources from which the virtual infrastructure resources are provisioned, and the data center is one of the edge data centers and include hardware resources installed at an edge data center location (Boldyrev teaches in Fig. 6 and Para. [0106] various level of data centers the core, regional and edge data centers or data layers…). But, wherein the data centers each include hardware resources from which the virtual infrastructure resources are provisioned, and mounted on a plurality of radio towers.
      However,  Noriega teaches wherein the data centers each include hardware resources from which the virtual infrastructure resources are provisioned, and mounted on a plurality of radio towers 
(Noriega teaches in Para. [0060] various types of wireless and wired access nodes can share processing resources, and further teaches in Para. [0064] in FIG. 8, radio towers 801a, 801b, and 801c (i.e., the claimed “plurality of radio towers”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Noriega by including different radio towers ([0064]) into the teachings of Fetvadjiev in view of Deodhar further in view of Boldyrev invention. One would have been motivated to do so in order to provide wireless communication with user equipment to perform core network functions in support of the access node and the apparatus improves hardware cost efficiency, capacity, and performance for multi-site feature applications by avoiding or limiting purpose-designed hardware in current generation wireless and wireline networks.
Regarding claim 8. 
           Fetvadjiev further teaches wherein the data center includes a virtualization management server that is running a virtualization management software to provision the virtual infrastructure resources of the data center from the hardware resources (Fetvadjiev teaches in Para. [0017] cloud data center 150 which is functionally equivalent to cloud data center 204 of Fig. 2 is configured to dynamically provide an enterprise (or users of an enterprise) with one or more virtual data centers 170 in which a user may provision VMs 120, deploy multi-tier applications on VMs 120, and/or execute workloads and further, FIG. 1, infrastructure platform 154 includes hardware resources 160 having computing resources (e.g., hosts 162.sub.1 to 162.sub.N)).
Regarding claim 9. 
       Fetvadjiev further teaches wherein the cloud computing management software is executed to provision virtual infrastructure resources of the data center for a plurality of tenants (Fetvadjiev teaches in Para. [0017]-[0018] cloud data center 150 which is functionally equivalent to cloud data center 204 of Fig. 2 is configured to dynamically provide an enterprise (or users of an enterprise) with one or more virtual data centers 170 in which a user may provision VMs 120, deploy multi-tier applications on VMs 120 as part of a multi-tenant (i.e., a plurality of tenants) cloud service with logically isolated virtualized computing resources on a shared physical infrastructure).

15.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fetvadjiev in view of Deodhar further in view of Hiltunen).
Regarding claim 10. Fetvadjiev in view of Deodhar teaches the method of claim 1. 
         Fetvadjiev in view of Deodhar does not explicitly teach wherein the commands to deploy the virtual network function specify a location from which configuration information for the virtual network function is to be retrieved.
         However, Hiltunen teaches wherein the commands to deploy the virtual network function specify a location from which configuration information for the virtual network function is to be retrieved (Hiltunen teaches in Para. [0037] and Para. [0049] active and available inventory (AAI) s used to retrieve existing VNF instances that can be used to home a demand and VNF instances, the data subsystem 106 also retrieves the location information) and the type of the VNF, status fields of the candidate, country, etc.). The homing service controller 162 uses the homing service data 166 to retrieve the candidates using appropriate queries to the inventory provider systems). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hiltunen by including different location based retrieving information ([0037] and [0049]) into the teachings of Fetvadjiev in view of Deodhar invention. One would have been motivated to do so in order to filter or select candidates from the inventory (e.g., the type of the VNF, status fields of the candidate, country, etc.) and thus helps the homing service controller to use the homing service data to retrieve the candidates using appropriate queries to the inventory provider systems in an efficient manner.
Regarding claim 11. 
         Fetvadjiev in view of Deodhar further in view of Hiltunen teaches retrieving the configuration information for the virtual network function from the specified location (Fetvadjiev teaches in Para. [0017] about is recognized that hardware resources 160 of cloud data center 150 may in fact be distributed across multiple data centers in different locations and Hiltunen also teaches in Para. [0037] and Para. [0049] about the retrieving the virtual network function); and configuring said at least one virtual machine and said at least one virtual disk according to the retrieved configuration (Deodhar also teaches in Para. [0016]-[0017] about various APIs and entities, including software and hardware entities. As an example, and not by way of limitation, entities may include virtual networks and one approach may be to provide various APIs and Hiltunen also teaches in Para. [0037] and Para. [0049] about the retrieving the virtual network function. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hiltunen by including different location based retrieving information ([0037] and [0049]) into the teachings of Fetvadjiev in view of Deodhar invention. One would have been motivated to do so in order to perform the same function and achieve the same predictable results within a data center in a virtual network function.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fetvadjiev in view of Deodhar further in view of Hiltunen and further in view of Le).

Regarding claim 12. Fetvadjiev in view of Deodhar further in view of Hiltunen teaches the method of claim 11.
           While Fetvadjiev in view of Hiltunen further teaches after complete deployment of the virtual network function and operation thereof, retrieving updated configuration information for the virtual network function from the specified location (Fetvadjiev teaches in Para. [0017] about is recognized that hardware resources 160 of cloud data center 150 may in fact be distributed across multiple data centers in different locations and Hiltunen also teaches in Para. [0037] and Para. [0049] about the retrieving the virtual network function) but, Fetvadjiev in view of Deodhar further in view of Hiltunen does not explicitly teach after complete deployment of virtual network function, reconfiguring said at least one virtual machine and said at least one virtual disk according to the retrieved updated configuration.
         However, Le teaches after complete deployment of virtual network function, reconfiguring said at least one virtual machine and said at least one virtual disk according to the retrieved updated configuration (Le teaches in Para. [0285]-[0286] about the reconfiguration after deployment and modifications for reconfiguration can be made directly on the destination files after they are copied from the source, but before closing the network connection and then a separate loop-back mount step is needed after the image is deployed and further an image can be created using one of two methods. The first and most straightforward method is to use a virtual machine to create an image). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Le a method of reconfiguration and modifications directly on the destination files ([0285]-[0286]) into the teachings of Hiltunen by including different location based retrieving information ([0037] and [0049]) further into the teachings of Fetvadjiev in view of Deodhar invention. One would have been motivated to do so in order to perform creation, manipulation and deployment of computer disk images. Enables to migrate entire software stacks between physical computers and virtual machines with little or no user intervention. Converts disk of physical computer into virtual disk for use by virtual machine reliably.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fetvadjiev in view of Deodhar further in view of Gill et al. (US. Pub. No. 2019/0354390 A1, hereinafter Gill).

Regarding claim 15. Fetvadjiev in view of Deodhar teaches the computer system of claim 14. 
         Fetvadjiev in view of Deodhar does not explicitly teach wherein the cloud computing management software executes the first API call by making a call to an API exposed by the virtualization management software for creating a virtual machine and the second API call by making a call to an API exposed by the virtualization management software for creating a virtual disk.
        However, Gill teaches wherein the cloud computing management software executes the first API call by making a call to an API exposed by the virtualization management software for creating a virtual machine and the second API call by making a call to an API exposed by the virtualization management software for creating a virtual disk (note that multiple or sequence API calls are equivalent to the claimed first and second API calls. Gill teaches in Para. [0003] vendors provide users to control and extend the capabilities of the computing system. A user might combine multiple API calls or sequence of API calls might be run to manage one or more resource entities (e.g., virtual machines (VMs), virtual disks (vDisks), etc.)). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Gill by including multiple API calls or sequence of API calls ([0003]) into the teachings of Fetvadjiev in view of Deodhar invention. One would have been motivated to do so in order for specification-based computing system configuration to provide efficient scaling of the distributed virtualization system. Method for specification-based computing system configuration to reduce the demand for computer memory, reduces the demand for computer processing power, reduces network bandwidth use and reduces the demand for inter-component communication in an efficient manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455